Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 and 16-20 in the reply filed on June 8, 2022 is acknowledged.
Search and consideration of the prior art reveals the restriction requirement is unnecessary.  The restriction requirement is fully withdrawn.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.  The closest prior art is Parviainen (WO2018162801) which teaches aerosol formulations comprising polyurethanes and alkyds, water, and additives with dimethyl ether as a propellent. (See Abstract)  Parvianinen teaches a variety of aerosol formulations and very broad and overarching amounts of the components of the formulations (See abstract, 65-95 wt% of non-volatile components in the coating component, for example).  Cellulose particles are not taught or suggested by Parviainen.  Furthermore, the closest example of Parviainen to guide one of ordinary skill in the art would be Example 5 or 6 which either teach too much water and too little polyurethane or too much polyurethane and the recited amount of water.  It is unclear how one of ordinary skill in the art would be able to modify Parviainen to arrive at the claimed amounts without the benefit of hindsight as the amount of water used appear to related to the amount of polyurethane used in the example and the more water used suggest less polyurethane and vice versa.  
Cellulose derivatives are taught as rheological modifiers on page 15 lines 8 – 20.  With respect to cellulose particle being used as rheological modifiers, the closest prior art is Ono (U.S. 20040123775) which teaches the use of cellulose particles with certain degrees of polymerization as viscosity modifiers for a variety of spraying applications including aerosol formulations. (¶[0038], ¶[0040], ¶[0042], ¶[0136], and Abstract).  The purpose of Ono is to provide spraying application which have a certain maximum viscosity of the spray. (See Claim 1) None of the exemplified formulations are paint formulations nor do any of the formulations contain polyurethanes or alkyds even though Ono makes a passing references to paints in ¶[0236].  The benefits of using the cellulose particles are with respect to achieving this maximum viscosity of the spray.  Viscosity differs depending on the measurement conditions even when the units of the measurement are the same.  It is unclear if the viscosities required by Ono are even relevant to one of ordinary skill in the art practicing Parviainen.  Thickeners are exemplified by Parviaien but there is no real indication as to what viscosities levels are required or preferred to be achieved nor how any of these viscosity levels would be related to Ono’s teachings. As such, there is no reasonable expectation of success that the water based aerosols of Parviainen would function for their intended purpose using the cellulose particles of Ono considering the above lack of polyurethane / alkyd and viscosity difference noted above.  As Ono’s benefits of using the cellulose particles to achieve certain maximum viscosities on spraying do not appear relevant to someone practicing the invention of Parviainen, one of ordinary skill in the art would only arrive at adding them for this reason based on hindsight.
With respect to the cellulose particles being used as a pigment, Boest (U.S. 20150225610) teaches the use of fine wood particles to create a wood layer which can be stained with any commercially available stain.  (¶[0006]).  The particles themselves are not exactly taught as a pigment and the amount of wood particles to be used in the compositions is not disclosed.  The compositions appear to be primers to accept other stained finishes.  ¶[0005] This suggests the amount of wood particles to be used would be in far excess to the recited amounts.  In ¶[0007], Boest suggests the use of at most 35% vinyl acrylic resin and at most 20 % acrylic resin which would result in at least 45 wt% of the formulation being wood particles.  While 1-4% pigments are taught in ¶[0011], the amount of wood particles would not be close to the recited range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L. Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Rodd/Primary Examiner, Art Unit 1759